Pee Curiam.
Divorce is prayed in this case for the cause of desertion. The facts appear to be that the parties were married when the one was fifty and the other sixty years of age; that after living together a little more than a month the defendant avowed her purpose to separate from her husband and never live with him again; that he was opposed to the separation and endeavored through a friend to prevent it without success; that defendant demanded money from him when she went away, and that he gave her five hundred dollars, in return for which she gave him a release of claims upon his property. The separation took place more than three years before the bill was filed, and the parties have never lived together since.
If the separation had been by voluntary arrangement, the living apart in pursuance of it could not be called desertion. But in this case it appears that the separation was forced upon complainant against his desire. The provision he then made for his wife was made in pursuance of peremptory demands, and probably to avoid litigation; and we incline to hold that it should not preclude the redress he seeks. We can hardly say that the original fault was mutual; and though the case is undefended, there is no evidence of collusion.
The prayer of the bill will therefore be granted.